Title: To George Washington from Victor-François, 2d duc de Broglie, 6 March 1782
From: Broglie, Victor-François, 2d duc de
To: Washington, George


                        
                            
                                Monsieur
                                A Paris ce 6 mars 1782
                            
                            Le temoinage avantageux que vous voulez bien rendre de la maniere dont S’est conduit Le Cher de Lamèth mon
                                neveu a L’attaque des ouvrages avancés des Ennemis pendant le Siege d’yyorck en Virginie, Sera toujours pour lui un Titre
                                infiniment  glorieux. Je vous prie d’etre persuadé que je sens tout le prix de L’attention qui Vous a Engagé a me
                                faire connoitre l’approbation qu’il vous a plu d’accorder a Sa Valeur, et a Sa bonne Conduite. Agrées en mes
                                remerciemens les plus Sinceres, et le assurances de la reconnoissance que J’en conserveray toute ma Vie.
                            Je regarde comme le présage le plus heureuse pour mon neveu d’avoir fait Ses premieres armes Sous un General qui fixe L’attention de l’amerique, et de L’europe, et dont les Talents, et
                                les Succés Sont prest d’operer un Si grand Changement dans ces deux parties du monde.
                            Le Prince de Broglie L’ainé de mes fils desire depuis longtems de se trouver a Vos ordres, il en a depuis
                                peu obtenu la permission du Roy, et Il part incessamment pour S’y rendre. Trouver bon que je vous demande pour lui les
                                mêmes Bontés que vous avez bien Voulu marquer au Chevalier de Lameth, Il s’assura de S’en rendre
                                digne par sa bonne Volonté, et par son zele heureux S’il peut contribuer en quelque chose au Succés d’une Cause Si
                                Juste, et a augmenter Votre Gloire. Jay lhonneur d’etre avec la Consideration la plus distinguée Monsieur Votre trés
                                humble et trés obeissant serviteur 
                            
                                Le  de Broglie 
                            
                        
                        TranslationSirParis 6 March 1782
                            The advantagious testimony that you was so kind as to give of the conduct of my Nephew the Chevalier de
                                Lameth at the Attack of the Enemies advanced Works during the Siege of York in Virginia will always be a glorious
                                circumstance for him—I beg you to be persuaded how sensible I am of your attention in communicating to me your
                                approbation of his Valour and good conduct—Accept my most sincere thanks Sir and be assured that I shall ever retain
                                the most gratefull sense of it.
                            I regard it as the most happy presage that my nephew has made his first Campaign under a General who 
                                the attention of America & Europe and whose Talents and Success is likely to cause so great a change in both
                                parts of the World.
                            The Prince de Broglie the oldest of my Sons has long desired to put himself under your Orders—he has lately
                                obtained the Kings permission and will set out immediately—Permit me to recommend him to the Same favor that Chev. de
                                la Meth experienced—he will by his Zeal and good will try to deserve it—and happy will he be if in any Way he can
                                contribute to your Glory or to the Success of so just a Cause. I have the honor &c.

                        
                    